DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 8-11 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2014/0071207 (“Nakatani”).
Claim 1
Nakatani discloses a liquid ejecting head, comprising: an energy generation element that generates energy for applying pressure to liquid inside a pressure compartment (energy element 6); a vibrating plate that vibrates due to the energy (vibrating plate 5); and a pressure compartment substrate that includes a first surface, which is in contact with a part of a bottom surface of the vibrating plate, and a first wall surface, which is continuous from the first surface (substrate 2), wherein a recessed portion that includes a bottom portion and a curved portion surrounding the bottom portion is provided in the bottom surface of the vibrating plate, the curved portion is provided from an end of the bottom portion to an end of the recessed portion and has a curved surface shape, a plurality of wall surfaces that constitute inner walls of the 

Claim 3
Nakatani discloses the liquid ejecting head according to claim 1, wherein the vibrating plate extends in a first direction, and a width of the curved portion in the first direction is less than a width of the curved portion in a second direction perpendicular to the vibrating plate (Fig. 2).  

Claim 5
Nakatani discloses the liquid ejecting head according to claim 1, wherein a radius of curvature of the curved surface is 150 nm or less (paragraph [0045], Fig. 2).  

Claim 8
Nakatani discloses the liquid ejecting head according to claim 1, wherein the vibrating plate extends in a first direction, the pressure compartment substrate includes a second surface, which is in contact with a part of the bottom63 surface of the vibrating plate, and a third wall surface, which is continuous from the second surface, a position of the second surface in a second direction perpendicular to the vibrating plate is substantially the same as a position of the first surface in the second direction, the third wall surface faces the first wall surface in the first direction, and an angle formed by the second surface and the third wall surface is substantially Nakatani, Fig. 2, rounded corners ).    

Claim 9
Nakatani discloses the liquid ejecting head according to claim 8, wherein the pressure compartment substrate includes a second wall surface, which is continuous from the first wall surface, and a fourth wall surface, which is continuous from the third wall surface, the plurality of wall surfaces that constitute the inner walls of the pressure compartment includes the fourth wall surface, and an angle formed by the third wall surface and the fourth wall surface is substantially equal to an angle formed by the first wall surface and the second wall surface (Nakatani, Fig. 2, first and second pairs of rounded corners).  

Claim 10
Nakatani discloses the liquid ejecting head according to claim 1, wherein the pressure compartment substrate is made of silicon, and at least a part of the vibrating plate is made of silicon oxide (paragraph [0088], silicon substrate 2 and silicon oxide film 86).  

Claim 11
Nakatani disclose a liquid ejecting apparatus, comprising: the liquid ejecting head according to claim 1; and a controller that controls operation of ejection from the liquid ejecting head (Fig. 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2014/0071207 (“Nakatani”).
Claim 2
Nakatani discloses the liquid ejecting head according to claim 1.
Nakatani discloses an angle between the wall surfaces but does not appear to explicitly disclose wherein the angle formed by the first surface and the first61 wall surface is greater than 150° and less than 180°.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the angle formed by the first surface and the first61 wall surface is greater than 150° and less than 180°, as it has been generally recognized that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.  One would have been motivated to optimize the angle in order to reduce a stress buildup at the boundary between the pressure chamber substrate and diaphragm substrate.  


Claim 4
Nakatani discloses the liquid ejecting head according to claim 1.
Nakatani discloses wherein the curved portion includes a first portion, which includes a boundary between the pressure compartment substrate and the curved portion, and a second portion, which includes a boundary between the bottom portion and the curved portion (Fig. 2).
Nakatani does not appear to explicitly disclose a radius of curvature of the first portion is larger than a radius of curvature of the second portion.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein a radius of curvature of the first portion is larger than a radius of curvature of the second portion, as it has been generally recognized that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.  One would have been motivated to optimize the angle in order to reduce a stress buildup at the boundary between the pressure chamber substrate and diaphragm substrate.  

Claim 6
Nakatani discloses the liquid ejecting head according to claim 1,62 wherein the pressure compartment substrate includes a second wall surface continuous from the first wall surface, the plurality of wall surfaces that constitute the inner walls of the pressure compartment includes the second wall surface.
Nakatani does not appear to explicitly disclose an angle formed by the first wall surface and the second wall surface is substantially equal to an angle obtained by subtracting the angle formed by the first surface and the first wall surface from 270°.  
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.  One would have been motivated to optimize the angle in order to reduce a stress buildup at the boundary between the pressure chamber substrate and diaphragm substrate.  

Claim 7
Nakatani discloses the liquid ejecting head according to claim 6, wherein the vibrating plate extends in a first direction, and when the recessed portion is viewed in a second direction perpendicular to the vibrating plate, a position of a boundary between the bottom portion and the curved portion in the first direction is substantially the same as a position of the second wall surface in the first direction (Nakatani, Figs. 1 and 2).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853